515 S.W.2d 336 (1974)
C. L. BENCKENSTEIN, Appellant,
v.
Ann BENCKENSTEIN, Appellee.
No. 1088.
Court of Civil Appeals of Texas, Houston (14th Dist.).
October 9, 1974.
Rehearing Denied October 30, 1974.
Thomas E. Lucas, Hal S. Hudson, Lucas & Hudson, Houston, for appellant.
John L. Hopwood, Liddell, Sapp, Zivley & Brown, Houston, for appellee.
PER CURIAM.
On May 28, 1974, C. L. Benckenstein filed suit in the Court of Domestic Relations of Harris County asking that court to change the child custody and visitation provision in that court's judgment, which had been rendered on March 20, 1972, granting Ann Benckenstein a divorce from C. L. Benckenstein and awarding her custody of the minor child, Leonard George Benckenstein, subject to certain visitation privileges of the father.
Ann Benckenstein filed a pleading asking that the change of custody suit be transferred to Potter County, Texas. The Harris County Court, after a hearing, sustained Ann Benckenstein's plea for transfer and rendered an order that the case be transferred to the Court of Domestic Relations *337 of Potter County. Such order recited that it was made "under the provisions of Section 11.06(a) of the Texas Family Code [V.T.C.A.]."
C. L. Benckenstein has filed in this Court an attempted appeal from that order of transfer. Ann Benckenstein has filed in this Court a motion to dismiss that appeal.
Section 11.06(f) of the Texas Family Code provides in its last sentence that "An order transferring or refusing to transfer the proceeding is not appealable."
Ann Benckenstein's motion to dismiss the appeal is granted and the appeal is dismissed.